To compel respondent to issue execution upon a judgment recovered by him against one. Ellen O’Connor.
Denied April 22, 1873.
Subsequent to the recovery by relator of his judgment, one Jeremiah O’Connor brought suit before the respondent against relator and garnisheed said. Ellen O’Connor, who answered, admitting the indebtedness to relator by virtue of his judgment against her. After judgment against the principal defendant *771and judgment against tbe garnishee defendant, the latter paid the money into court to satisfy relator’s judgment against her, and respondent recalled the execution which had been issued upon relator’s judgment, and entered satisfaction thereof. Relator afterwards applied the money so received in payment of the judgment in favor of Jeremiah O’Connor.